The Honorable M. Olin Cook State Representative 266 South Enid Avenue Russellville, AR 72801-4534
Dear Representative Cook:
I am writing in response to your request for my opinion on the following questions, which you have posed as a follow-up to various questions regarding school funding addressed in Ark. Op. Att'y Gen. No. 2001-395:
  1. Should student growth fundings be included in the calculation of additional base funding?
  2. If student loss funding is included in total state and local funding per ADM, should student growth funding also be included in the same calculation?
RESPONSE
In my opinion, the answer to both of your questions is "yes."
Question 1: Should student growth fundings be included in the calculationof additional base funding?
As you acknowledge in your correspondence, in Opinion No. 2001-395, I discussed at some length the student funding formula, including the formula for calculating additional base funding. Rather than repeating that analysis here, I will simply address your questions as though they were the sixth and seventh posed in your previous request.
The Arkansas Code defines the term "student growth funding" as follows:
  "Student growth funding" means the amount of state financial aid provided to each local school district from the funds made available for that purpose calculated as the base local revenue per student multiplied by the increase, if any, in such local school district's two-quarter average of the average daily membership of the current year over the local school district's average daily membership for the previous year.
A.C.A. § 6-20-303(26). As this definition suggests, the term denotes funding made available to accommodate an increase in student enrollment from one year to the next.
As I noted in my previous opinion, A.C.A. § 6-20-308 provides:
  (a)(1) After determining the amount of state equalization funding, student classroom teacher funding, student unit funding, vocational funding, general facilities funding, and student growth funding available to each local school district, the Department of Education shall provide any additional base funding necessary to ensure that the total state and local revenue per average daily membership of each local school district is no less than the minimum state and local revenue per average daily membership.
  (2) For the purposes of additional base funding, any questions as to what revenue shall be included will be determined by reference to  34 C.F.R. § 222.63 (1994).
Subsection (a)(1) of this statute is unequivocal in declaring that student growth funding must be considered in determining the amount of additional base funding. This conclusion is fully consistent with the provisions of subsection (a)(2), since subsection (d) of the referenced regulation, known as the "federal range ratio," dictates that the calculation be based upon all sources of revenue other than certain listed exceptions that do not include student growth funding. I am informed that, in accordance with these statutes, school districts regularly include student growth funding in their calculations of additional base funding.
Question 2: If student loss funding is included in total state and localfunding per ADM, should student growth funding also be included in thesame calculation?
Yes. As noted in my previous opinion, A.C.A. § 6-20-303(29)(D) expressly includes student growth funding within the category of "total state and local revenue per daily membership." In my opinion, the fact that revenue loss funding is likewise included in the calculation is immaterial to this conclusion.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh